

EXHIBIT 10.2
EMPLOYMENT AGREEMENT
P R E A M B L E
This Employment Agreement defines the essential terms and conditions of our
employment relationship with you. The subjects covered in the Agreement are
vitally important to you and to the Company. Thus, you should read the document
carefully and ask any questions before signing the Agreement.
This EMPLOYMENT AGREEMENT between Paul Johnson (“Executive”) and Hill‑Rom
Holdings, Inc. (“Company”) is dated this 2nd day of May, 2016.
W I T N E S S E T H:
WHEREAS, the Company and its affiliated entities are engaged in the healthcare
industry throughout the United States and abroad including, but not limited to,
the design, manufacture, sale, service and rental of hospital beds and
stretchers, hospital furniture, medical‑related architectural products,
specialty sleep surfaces (including therapeutic surfaces), air clearing devices,
biomedical and asset management services, as well as other medical-related
accessories, devices, products and services;
WHEREAS, the Company is willing to employ Executive in an executive or
managerial position and Executive desires to be employed by the Company in such
capacity based upon the terms and conditions set forth in this Agreement;
WHEREAS, in the course of the employment contemplated under this Agreement, it
will be necessary for Executive to acquire and maintain knowledge of certain
trade secrets and other confidential and proprietary information regarding the
Company as well as any of its parent, subsidiary and/or affiliated entities
(hereinafter jointly referred to as the “Companies”); and


1

--------------------------------------------------------------------------------




WHEREAS, the Company and Executive (collectively referred to as the “Parties”)
acknowledge and agree that the execution of this Agreement is necessary to
memorialize the terms and conditions of their employment relationship as well as
safeguard against the unauthorized disclosure or use of the Company’s
confidential information and to otherwise preserve the goodwill and ongoing
business value of the Company;
NOW THEREFORE, in consideration of Executive’s employment, the Company’s
willingness to disclose certain confidential and proprietary information to
Executive and the mutual covenants contained herein as well as other good and
valuable consideration, the receipt of which is hereby acknowledged, the Parties
agree as follows:
1.
Employment. As of Executive’s first date of employment with the Company (“Start
Date”), as mutually agreed upon by the Company and Executive, the Executive
agrees to serve as President, PSS US Acute Care for the Company, reporting to
the Chief Operating Officer of the Company. Executive agrees to perform all
duties and responsibilities traditionally assigned to, or falling within the
normal responsibilities of, an individual employed as President, PSS US Acute
Care of the Company. Executive also agrees to perform any and all additional
duties or responsibilities consistent with such position as may be assigned by
the Board of Directors or the Chief Opoerating Officer of the Company in its or
his sole discretion.

2.
Efforts and Duty of Loyalty. During the term of employment with the Company,
Executive covenants and agrees to exercise reasonable efforts to perform all
assigned duties in a diligent and professional manner and in the best interest
of the Company. Executive agrees to devote his full working time, attention,
talents, skills and efforts to further the Company’s business interests.
Executive agrees not to engage in any outside business activity, whether or not



2

--------------------------------------------------------------------------------




pursued for gain, profit or other pecuniary advantage, without the express
written consent of the Company. Executive shall act at all times in accordance
with the Company’s Code of Ethical Business Conduct, and all other applicable
policies which may exist or be adopted by the Company from time to time. The
Executive may serve on other boards of directors as shall not interfere with the
proper performance of his duties and obligations hereunder consistent with the
Company’s Corporate Governance Standards for Board of Directors and applicable
laws, with the prior consent of the Company.
3.
At-Will Employment. Subject to the terms and conditions set forth below,
Executive specifically acknowledges and accepts such employment on an “at-will”
basis and agrees that both Executive and the Company retain the right to
terminate this relationship at any time, with or without cause, for any reason
not prohibited by applicable law upon notice as required by this Agreement.
Executive acknowledges that nothing in this Agreement is intended to create, nor
should be interpreted to create, an employment contract for any specified length
of time between the Company and Executive.

4.
Compensation. For all services rendered by Executive on behalf of, or at the
request of, the Company, in his capacity as President, PSS US Acute Care of the
Company, Executive shall be compensated as follows from and after the Start
Date, subject to withholding for payment of any and all applicable federal,
state and local payroll and withholding taxes.

(a)
Base Salary. For the services performed by his under this Agreement, the Company
shall pay Executive a base salary of Three Hundred Fifty Thousand Dollars
($350,000.00) per year, pro-rated for the period which Executive serves (“Base
Salary”). The Base Salary shall be paid in the same increments as the Company’s
normal payroll, but no less frequently than monthly and prorated for any period
less



3

--------------------------------------------------------------------------------




than a full month. Executive’s Base Salary shall be reviewed at least annually,
with the initial review taking place during the third quarter of 2016.
(b)
STIC Bonus. Incentive compensation, payable solely at the discretion of the
Board of Directors of the Company, pursuant to the Company’s existing Incentive
Compensation Program or any other program as the Company may establish from time
to time in its sole discretion. For each fiscal year, the annual performance
bonus target will be not less than 50% of base salary earned during such fiscal
year. Bonus will be based upon the performance measure and objectives
established by the Board from time to time, but ultimately subject to the
Compensation and Management Development Committee’s (“CMDC”) discretion. Minimum
bonus will be 0% of target and maximum bonus will be 200% of target.

(c)
Long-Term Incentive Plan. The Executive will be eligible to participate in the
long-term incentive plan in place at the time and as authorized by the CMDC, at
the time of the normal equity grant, with a target value of 100% of base salary.
The Award is expected to be comprised of stock options, restricted stock units
and performance shares, in combination or exclusively, realizing the
proportional mix may change over time in consultation with the Executive and the
Board.

(d)
Promotion Equity Grant. Executive shall receive a one-time award in the amount
of One Hundred Thousand Dollars ($100,000.00), comprised of a combination of
Restricted Stock Units and will vest on the day following the third anniversary
of the effective date of your promotion. Following the Start Date, Executive
will be provided with a Hill-Rom Holdings, Inc. award agreement providing the
terms and additional details regarding Executive’s one time award.



4

--------------------------------------------------------------------------------




(e)
Retirement Plans. Commencing on the Start Date, Executive will be entitled to
participate in Company retirement plans (e.g., 401(k) Savings Plan and
Supplemental Executive Retirement Plan) consistent with plans, programs or
policies available to other senior executive officers of the Company and subject
to satisfaction of any applicable eligibility requirements.

(f)
Other Benefits. Commencing on the Start Date, Executive will be entitled to
participate in and receive such additional benefits and perquisites, including
health and welfare benefits (such as a Company-paid Executive physical
examination) as are available to other senior executives of the Company and as
the Board of Directors of Company may deem appropriate and as pre-approved by
the Compensation and Management Development Committee of the Board. Executive
will be entitled to 21 days of paid time off.

5.
Changes to Compensation. Notwithstanding anything contained herein to the
contrary, Executive acknowledges that the Company specifically reserves the
right to make changes to Executive’s compensation in its sole discretion
including, but not limited to, modifying or eliminating a compensation
component. The Parties agree that such changes shall be deemed effective
immediately and a modification of this Agreement unless, within thirty (30) days
after receiving notice of such change, Executive exercises his right to
terminate this Agreement without cause or for “Good Reason,” as provided below
in Paragraphs 9 and 11.

6.
Direct Deposit. As a condition of employment, and within thirty (30) days of the
Start Date of this Agreement, Executive agrees to make all necessary
arrangements to have all sums



5

--------------------------------------------------------------------------------




paid pursuant to this Agreement direct deposited into one or more bank accounts
as designated by Executive.
7.
Predecessor Employers. Except as otherwise disclosed in writing to the
Compensation Committee of the Board prior to the date hereof Executive warrants
that he is not a party to any contract, restrictive covenant, or other agreement
purporting to limit or otherwise adversely affecting his ability to secure
employment with any third party. Alternatively, should any such agreement exist,
Executive warrants that the contemplated services to be performed hereunder will
not violate the terms and conditions of any such agreement.

8.
Restricted Duties. Executive agrees not to disclose, or use for the benefit of
the Company, any confidential or proprietary information belonging to any
predecessor employer(s) that otherwise has not been made public and further
acknowledges that the Company has specifically instructed him not to disclose or
use such confidential or proprietary information. Based on his understanding of
the anticipated duties and responsibilities hereunder, Executive acknowledges
that such duties and responsibilities will not compel the disclosure or use of
any such confidential and proprietary information.

9.
Termination Without Cause. The Parties agree that either party may terminate
this employment relationship at any time, without cause, upon sixty (60) days’
advance written notice or, if terminated by the Company, pay in lieu of notice
(hereinafter referred to as “notice pay”). In such event, Executive shall only
be entitled to such compensation, benefits and perquisites that have been paid
or fully accrued as of the effective date of his separation and as otherwise
explicitly set forth in this Agreement. However, in no event shall Executive be
entitled to notice pay if Executive is eligible for and accepts severance
payments pursuant



6

--------------------------------------------------------------------------------




to the provisions of Paragraphs 16 and 17, below. Notice pay shall be paid as if
the Executive remained on payroll, subject to Paragraph 14 hereof.
10.
Termination With Cause. Executive’s employment may be terminated by the Company
at any time “for cause” without notice or prior warning. For purposes of this
Agreement, “cause” shall mean the Company’s good faith determination that
Executive has:

(a)
Acted with gross neglect or willful misconduct in the discharge of his duties
and responsibilities, or refused to follow or comply with the lawful direction
of the Board of Directors of the Company, the Chief Operating Officer or the
terms and conditions of this Agreement providing such refusal is not based
primarily on Executive’s good faith compliance with applicable legal or ethical
standards.

(b)
Acquiesced or participated in any conduct that is dishonest, fraudulent,
illegal, unethical, involves moral turpitude or is otherwise illegal and
involves conduct that has the potential, in the Board of Directors’ reasonable
opinion, to cause the Company, its officers or its directors significant
embarrassment or ridicule;

(c)
Violated a material requirement of any Company policy or procedure, specifically
including a violation of the Company’s Code of Ethics or Employee Handbook;

(d)
Disclosed without proper authorization any trade secrets or other Confidential
Information (as defined herein);

(e)
Engaged in any act that, in the reasonable opinion of the Board of Directors of
the Company would hold the Company, its officers or directors up to probable
civil or criminal liability, provided that, if Executive acts in good faith for
compliance with applicable legal or ethical standards, such actions shall not be
grounds for termination for cause;



7

--------------------------------------------------------------------------------




(f)
Breached the warranties of Executive set forth in Paragraph 7 herein; or

(g)
Engaged in such other conduct recognized at law as constituting cause.

Upon the occurrence or discovery of any event specified above, the Company shall
have the right to terminate Executive’s employment, effective immediately, by
providing notice thereof to Executive without further obligation to him other
than accrued wages or other accrued wages, deferred compensation or other
accrued benefits of employment (collectively referred to herein as “Accrued
Obligations”), which shall be paid in accordance with the Company’s past
practice and applicable law. To the extent any violation of this Paragraph is
capable of being promptly cured by Executive (or cured within a reasonable
period to the Company’s satisfaction), the Company agrees to provide Executive
with a reasonable opportunity to so cure such defect. Absent written mutual
agreement otherwise, the Parties agree in advance that it is not possible for
Executive to cure any violations of sub-paragraphs (b), (d) or (f) and,
therefore, no opportunity for cure need be provided in those circumstances.
Notwithstanding the foregoing, the Company may not terminate the Executive’s
employment for cause unless (A) a determination that cause exists is made and
approved by a majority of the Company’s Board, (B) if the circumstance giving
rise to the issue are capable of being cured the Executive is given at least ten
(10) days’ written notice of the Board meeting called to make such
determination, and (C) the Executive is given the opportunity to address such
meeting.
11.
Termination by Executive for Good Reason. Executive may terminate his employment
and declare this Agreement to have been terminated “without cause” by the
Company (and, therefore, for “Good Reason”) upon the occurrence, without
Executive’s consent, of any of the following circumstances:



8

--------------------------------------------------------------------------------




(a)
The assignment to Executives of duties that are materially inconsistent with
Executive’s position as President, PSS US Acute Care;

(b)
The failure to elect or reelect Executive as President, PSS US Acute Care of the
Company (unless such failure is related in any way to the Company’s decision to
terminate Executive for cause);

(c)
A reduction by the Company in the amount of Executive’s base salary or the
discontinuation or reduction by the Company of Executive’s participation at
previously existing levels of eligibility in any incentive compensation,
additional compensation or equity programs, benefits, policies or perquisites;
provided, however, that the Company may make such changes and/or reductions
without implicating the provisions of this subsection (c) so long as Executive
is treated in a manner that is commensurate with the treatment of other senior
executives of the Company;

(d)
A failure by the Company to perform its obligations under this Employment
Agreement,

which, in each of subsections (a) through (d) above, is not remedied by the
Company within thirty (30) days of receipt of written notice of such event or
breach delivered by Executive to the Company within ninety (90) days of the
occurrence of the event. Any termination of employment by the Executive shall be
within sixty (60) days of the end of the cure period.
12.
Termination Due to Death or Disability. In the event Executive dies or suffers a
disability (as defined herein) during the term of employment, this Agreement
shall automatically be terminated on the date of such death or disability
without further obligation on the part of the Company other than the Accrued
Obligations (as defined in Section 10) except that



9

--------------------------------------------------------------------------------




Executive will be immediately vested in the Supplemental Executive Retirement
Plan, which shall be paid in accordance with the award agreements, benefits
plans, past practice and applicable law. For purposes of this Agreement,
Executive shall be considered to have suffered a “disability”: (i) upon a good
faith determination by Company that, as a result of any mental or physical
impairment, Executive is and will likely remain unable to perform the essential
functions of his duties or responsibilities hereunder on a full-time basis for
one hundred eighty (180) days, with or without reasonable accommodation, or (ii)
Executive becomes eligible for or receives any benefits pursuant to the
Company’s long-term disability policy. Notwithstanding anything expressed or
implied above to the contrary, the Company agrees to fully comply with its
obligations under the Family and Medical Leave Act of 1993 and the Americans
with Disabilities Act as well as any other applicable federal, state, or local
law, regulation, or ordinance governing the provision of leave to individuals
with serious health conditions or the protection of individuals with
disabilities as well as the Company’s obligation to provide reasonable
accommodation thereunder.
13.
Reaffirmation. Upon termination of Executive’s employment for any reason,
Executive agrees, if requested to reaffirm in writing his post-employment
obligation as set forth in this Agreement.

14.
Code Section 409A Notification. Executive acknowledges that he has been advised
of the American Jobs Creation Act of 2004, which includes Internal Revenue Code
Section 409A, and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”), and which also significantly changed the
taxation of nonqualified deferred compensation plans and arrangements.



10

--------------------------------------------------------------------------------




(a)
The intent of the parties is that payments and benefits under this Agreement
comply with, or be exempt from, Code Section 409A and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
accordance therewith. If any provision of this Agreement (or of any award of
compensation, including equity compensation or benefits) would cause the
Executive to incur any additional tax or interest under Code Section 409A, the
Company shall, after consulting with the Executive, reform such provision to try
to comply with Code Section 409A through good faith modifications to the minimum
extent reasonably appropriate to conform with Code Section 409A. To the extent
that any provision hereof is modified in order to comply with Code Section 409A,
such modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to the
Executive and the Company of the applicable provision without violating the
provisions of Code Section 409A.

(b)
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment that are considered
“nonqualified deferred compensation” under Code Section 409A unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If the Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment that is considered
non-qualified deferred compensation under Code



11

--------------------------------------------------------------------------------




Section 409A payable on account of a “separation from service,” and with regard
to which an exemption from such section does not apply, such payment or benefit
shall be made or provided at the date which is the earlier of (A) the expiration
of the six (6)-month period measured from the date of such “separation from
service” of the Executive, and (B) the date of the Executive’s death (the “Delay
Period”). Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section 14 (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed to the Executive in a lump sum, and any remaining payments
and benefits due under this Agreement shall be paid or provided in accordance
with the normal payment dates specified for them herein.
(c)
With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Code Section 409A, (i) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause (ii)
shall not be violated without regard to expenses reimbursed under any
arrangement covered by Internal Revenue Code Section 105(b) solely because such
expenses are subject to a limit related to the period the arrangement is in
effect and (iii) such payments shall be made on or before the last day of
Executive’s taxable year following the taxable year in which the expense
occurred.



12

--------------------------------------------------------------------------------




(d)
For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. In no event may the
Executive, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement that is considered nonqualified deferred
compensation. In no event shall the timing of Executive’s execution of the
Separation and Release Agreement, directly or indirectly, result in the
Executive designating the calendar year of payment, and if a payment that is
subject to execution of the Separation and Release Agreement could be made in
more than one taxable year, payment shall be made in the later taxable year.

15.
Code Section 409A Acknowledgement. Executive acknowledges that, notwithstanding
anything contained herein to the contrary, both Parties shall be independently
responsible for assessing their own risks and liabilities under Code Section
409A that may be associated with any payment made under the terms of this
Agreement or any other arrangement which may be deemed to trigger Code Section
409A. Further, the Parties agree that each shall independently bear
responsibility for any and all taxes, penalties or other tax obligations as may
be imposed upon them in their individual capacity as a matter or law.

16.
Severance Payments. In the event Executive’s employment is terminated by the
Company without cause (including by Executive for Good Reason), and subject to
the normal terms and conditions imposed by the Company as set forth herein and
in the attached Separation and Release Agreement (Exhibit A), Executive shall be
eligible to receive severance pay based upon his base salary at the time of
termination for a period of twelve (12) months. Executive will be immediately
vested in the Supplemental Executive Retirement Plan.



13

--------------------------------------------------------------------------------




Additionally, the Company shall arrange for the excutive to continue to
particiapte (through COBRA or otherwisde), on substantially the same terms and
conditions as in effect for the Executive (including any active employee
contribution) immediately prior to such termination, in the health and similar
welfare benefits provided to the Executive until the earlier of (i) the end of
the 12 month period beginning on the effective date of termination of the
Executive’s employment hereunder, or (ii) such time as the Executive is eligible
to be covered by comparable benefits of a subsequent employer. The Executive
agrees to notify the Company promptly if and when he begins employment with
another employer and if and when he becomes eligible to participate in any
health or welfare plans of another employer. The foregoing severance rights and
obligations shall not exist if Executive voluntarily leaves the Company’s employ
without “Good Reason” (as defined above) or is terminated for “cause” (as
defiend above).
17.
Severance Payment Terms and Conditions. No severance pay shall be paid if
Executive voluntarily leaves the Company’s employ without Good Reason, as
defined above, or is terminated for cause. Any severance pay made payable under
this Agreement shall be paid in lieu of, and not in addition to, any other
contractual, notice or statutory pay or other accrued compensation obligation
(excluding accrued wages and deferred compensation). Additionally, such
severance pay is contingent upon Executive materially complying with the
restrictive covenants contained herein and executing a Separation and Release
Agreement in a form not substantially different from that attached as Exhibit A.
Further, the Company’s obligation to provide severance hereunder shall be deemed
null and void should Executive fail or refuse to execute and deliver to the
Company the Company’s then standard Separation and Release Agreement (without
modification) within any time period as may be prescribed



14

--------------------------------------------------------------------------------




by law or, in absence thereof, twenty-one (21) days after the Executive’s
Effective Termination Date. Except as required by Code Section 409A, the above
severance pay shall be paid in accordance with the Company’s standard payroll
practices (e.g. bi-weekly), except no payment shall be made until after the
Separation and Release Agreement becomes effective and the first payment
thereafter shall include any missed payment. Notwithstanding the foregoing, if
any execution and revocation period overlap two calendar years, payments will be
paid in the second (2nd) calendar year. Amounts that are nonqualified deferred
compensation under Code Section 409A that would otherwise be payable during the
six (6) month period immediately following termination shall be paid, with
interest, settled, made, or provided, on the expiration of the Delay Period.
Notwithstanding, the foregoing Section is subject to the provisions of Code
Section 409A.
18.
Assignment of Rights.

(a)
Copyrights. Executive agrees that all works of authorship fixed in any tangible
medium of expression by him during the term of this Agreement relating to the
Company’s business (“Works”), either solely or jointly with others, shall be and
remain exclusively the property of the Company. Each such Work created by
Executive is a “work made for hire” under the copyright law and the Company may
file applications to register copyright in such Works as author and copyright
owner thereof. If, for any reason, a Work created by Executive is excluded from
the definition of a “work made for hire” under the copyright law, then Executive
does hereby assign, sell, and convey to the Company the entire rights, title,
and interests in and to such Work, including the copyright therein, to the
Company. Executive will execute any documents that the Company deems necessary
in connection with



15

--------------------------------------------------------------------------------




the assignment of such Work and copyright therein. Executive will take whatever
steps and do whatever acts the Company requests, including, but not limited to,
placement of the Company’s proper copyright notice on Works created by Executive
to secure or aid in securing copyright protection in such Works and will assist
the Company or its nominees in filing applications to register claims of
copyright in such Works. The Company shall have free and unlimited access at all
times to all Works and all copies thereof and shall have the right to claim and
take possession on demand of such Works and copies.
(b)
Inventions. Executive agrees that all discoveries, concepts, and ideas, whether
patentable or not, including, but not limited to, apparatus, processes, methods,
compositions of matter, techniques, and formulae, as well as improvements
thereof or know-how related thereto, relating to any present or prospective
product, process, or service of the Company (“Inventions”) that Executive
conceives or makes during the term of this Agreement relating to the Company’s
business, shall become and remain the exclusive property of the Company, whether
patentable or not, and Executive will, without royalty or any other
consideration:

(i)
Inform the Company promptly and fully of such Inventions by written reports,
setting forth in detail the procedures employed and the results achieved;

(ii)
Assign to the Company all of his rights, title, and interests in and to such
Inventions, any applications for United States and foreign Letters Patent, any
United States and foreign Letters Patent, and any renewals thereof granted upon
such Inventions;



16

--------------------------------------------------------------------------------




(iii)
Assist the Company or its nominees, at the expense of the Company, to obtain
such United States and foreign Letters Patent for such Inventions as the Company
may elect; and

(iv)
Execute, acknowledge, and deliver to the Company at the Company’s expense such
written documents and instruments, and do such other acts, such as giving
testimony in support of his inventorship, as may be necessary in the opinion of
the Company, to obtain and maintain United States and foreign Letters Patent
upon such Inventions and to vest the entire rights and title thereto in the
Company and to confirm the complete ownership by the Company of such Inventions,
patent applications, and patents.

19.
Company Property. All records, files, drawings, documents, data in whatever
form, business equipment (including computers, PDAs, cell phones, etc.), and the
like relating to, or provided by, the Company shall be and remain the sole
property of the Company. Upon termination of employment, Executive shall
immediately return to the Company all such items without retention of any copies
and without additional request by the Company. De minimis items such as pay
stubs, 401(k) plan summaries, employee bulletins, and the like are excluded from
this requirement. Executive may retain his address books to the extent they only
contain contact information.

20.
Confidential Information. Executive acknowledges that the Company and its
affiliated entities (herein collectively referred to as “Companies”) possess
certain trade secrets as well as other confidential and proprietary information
which they have acquired or will acquire at great effort and expense. Such
information may include, without limitation, confidential information, whether
in tangible or intangible form, regarding the Companies’ products and



17

--------------------------------------------------------------------------------




services, marketing strategies, business plans, operations, costs, current or
prospective customer information (including customer identities, contacts,
requirements, creditworthiness, preferences, and like matters), product
concepts, designs, prototypes or specifications, research and development
efforts, technical data and know‑how, sales information, including pricing and
other terms and conditions of sale, financial information, internal procedures,
techniques, forecasts, methods, trade information, trade secrets, software
programs, project requirements, inventions, trademarks, trade names, and similar
information regarding the Companies’ business(es) (collectively referred to
herein as “Confidential Information”). Executive further acknowledges that, as a
result of his employment with the Company, Executive will have access to, will
become acquainted with, and/or may help develop, such Confidential Information.
Confidential Information shall not include information readily available in the
public so long as such information was not made available through fault of
Executive or wrong doing by any other individual.
21.
Restricted Use of Confidential Information. Executive agrees that all
Confidential Information is and shall remain the sole and exclusive property of
the Company and/or its affiliated entities. Except as may be expressly
authorized by the Company in writing, or other than in the course of the
Executive’s employment and for the benefit of the Company, Executive agrees not
to disclose, or cause any other person or entity to disclose, any Confidential
Information to any third party while employed by the Company and for as long
thereafter as such information remains confidential (or as limited by applicable
law). Further, Executive agrees to use such Confidential Information only in the
course of Executive’s duties in furtherance of the Company’s business and agrees
not to make use of any such Confidential Information for Executive’s own
purposes or for the benefit of any other entity



18

--------------------------------------------------------------------------------




or person. The foregoing shall not apply to information that (a) was known to
the public prior to its disclosure to the Executive; (b) becomes generally known
to the public subsequent to disclosure to the Executive through no wrongful act
of the Executive or any representative of the Executive; or (c) the Executive is
required to disclose by applicable law, regulation or legal process (provided
that the Executive provides the Company with prior notice of the contemplated
disclosure and cooperates with the Company at its expense in seeking a
protective order or other appropriate protection of such information).
22.
Acknowledged Need for Limited Restrictive Covenants. Executive acknowledges that
the Companies have spent and will continue to expend substantial amounts of
time, money and effort to develop their business strategies, Confidential
Information, customer identities and relationships, goodwill and Executive
relationships, and that Executive will benefit from these efforts. Further,
Executive acknowledges the inevitable use of, or near-certain influence by his
knowledge of, the Confidential Information disclosed to Executive during the
course of employment if allowed to compete against the Company in an
unrestricted manner and that such use would be unfair and extremely detrimental
to the Company. Accordingly, based on these legitimate business reasons,
Executive acknowledges each of the Companies’ need to protect their legitimate
business interests by reasonably restricting Executive’s ability to compete with
the Company on a limited basis.

23.
Non-Solicitation. During Executive’s employment and for a period of twenty-four
(24) months thereafter, Executive agrees not to directly or indirectly engage in
the following prohibited conduct:

(a)
Solicit, offer products or services to, or accept orders for, any Competitive
Products or otherwise transact any competitive business on behalf of any
Competitor;



19

--------------------------------------------------------------------------------




(b)
Attempt on behalf of any Competitor to entice or otherwise cause any third party
to withdraw, curtail or cease doing business with the Company (or any Affiliate
thereof), specifically including customers, vendors, independent contractors and
other third party entities;

(c)
Except in the course of the Executive’s employment and for the benefit of the
Company, disclose to any person or entity the identities, contacts or
preferences of any customers of the Company (or any Affiliate thereof), or the
identity of any other persons or entities having business dealings with the
Company (or any Affiliate thereof);

(d)
Induce any individual who has been employed by or had provided services to the
Company (or any Affiliate thereof) within the six (6) month period immediately
preceding the effective date of Executive’s separation to terminate such
relationship with the Company (or any Affiliate thereof);

(e)
Assist, coordinate or otherwise offer employment to, accept employment inquiries
from, or employ any individual who is or had been employed by the Company (or
any Affiliate thereof) at any time within the six (6) month period immediately
preceding such offer, or inquiry;

(f)
Communicate or indicate in any way to any customer of the Company (or any
Affiliate thereof), prior to formal separation from the Company, any interest,
desire, plan, or decision to separate from the Company; other than by way of
long term retirement plans; or

(g)
Otherwise attempt on behalf of any Competitor to directly or indirectly
interfere with the Company’s business, the business of any of the Companies or
their



20

--------------------------------------------------------------------------------




relationship with their employees, consultants, independent contractors or
customers.
24.
Limited Non-Compete. For the above-stated reasons, and as a condition of
employment to the fullest extent permitted by law, Executive agrees during the
Relevant Non‑Compete Period not to directly or indirectly engage in the
following competitive activities:

(a)
Executive shall not have any ownership interest in, work for, advise, consult,
or have any business connection or business or employment relationship in any
competitive capacity with any Competitor unless Executive provides written
notice to the Company of such relationship prior to entering into such
relationship and, further, provides sufficient written assurances to the
Company’s satisfaction that such relationship will not, jeopardize the Company’s
legitimate interests or otherwise violate the terms of this Agreement;

(b)
Executive shall not engage in any research, development, production, sale or
distribution of any Competitive Products on behalf of a Competitor;

(c)
Executive shall not market, sell, or otherwise offer or provide any Competitive
Products within any Geographic Territory on behalf of a Competitor;

(d)
Executive shall not distribute, market, sell or otherwise offer or provide any
Competitive Products to any customer of the Company on behalf of a Competitor.

25.
Non-Compete Definitions. For purposes of this Agreement, the Parties agree that
the following terms shall apply:

(a)
“Affiliate” includes any parent, subsidiary, joint venture, sister company, or
other entity controlled, owned, managed or otherwise associated with the
Company;



21

--------------------------------------------------------------------------------




(b)
“Assigned Customer Base” shall include all accounts or customers formally
assigned to Executive within a given territory or geographical area or contacted
by him at any time during the eighteen (18) month period preceding Executive’s
date of separation;

(c)
“Competitive Products” shall include any product or service that directly or
indirectly competes with, is substantially similar to, or serves as a reasonable
substitute for, any product or service in research, development or design, or
manufactured, produced, sold or distributed by the Company;

(d)
“Competitor” shall mean the list of companies on Exhibit B, which can be changed
at any time prior to 90 days before termination of employment by or of Executive
by written notice to Executive, so long as the list does not exceed fifteen (15)
companies and each of which is a material competitor of the Company.

(e)
“Geographic Territory” shall include any territory in which the Company has
provided any services or sold any products at any time during the twenty-four
(24) month period preceding Executive’s date of separation;

(f)
“Relevant Non-Compete Period” shall include the period of Executive’s employment
with the Company as well as a period of twenty-four (24) months after such
employment is terminated, regardless of the reason for such termination
provided, however, that this period shall be reduced to the greater of (i)
twelve (12) months or (ii) the total length of Executive’s employment with the
Company, including employment with any parent, subsidiary or affiliated entity,
if such employment is less than twenty-four (24) months;

(g)
“Directly or indirectly” shall be construed such that the foregoing restrictions
shall apply equally to Executive whether performed individually or as a partner,



22

--------------------------------------------------------------------------------




shareholder, officer, director, manager, Executive, salesperson, independent
contractor, broker, agent, or consultant for any other individual, partnership,
firm, corporation, company, or other entity engaged in such conduct.
26.
Consent to Reasonableness. In light of the above-referenced concerns, including
Executive’s knowledge of and access to the Companies’ Confidential Information,
Executive acknowledges that the terms of the foregoing restrictive covenants are
reasonable and necessary to protect the Company’s legitimate business interests
and will not unreasonably interfere with Executive’s ability to obtain alternate
employment. As such, Executive hereby agrees that such restrictions are valid
and enforceable, and affirmatively waives any argument or defense to the
contrary. Executive acknowledges that this limited noncompetition provision is
not an attempt to prevent Executive from obtaining other employment in violation
of IC § 22-5-3-1 or any other similar statute. Executive further acknowledges
that the Company may need to take action, including litigation, to enforce this
limited non-competition provision, which efforts the Parties stipulate shall not
be deemed an attempt to prevent Executive from obtaining other employment.

27.
Survival of Restrictive Covenants. Executive acknowledges that the above
restrictive covenants shall survive the termination of this Agreement and the
termination of Executive’s employment for any reason. Executive further
acknowledges that any alleged breach by the Company of any contractual,
statutory or other obligation shall not excuse or terminate the obligations
hereunder or otherwise preclude the Company from seeking injunctive or other
relief. Rather, Executive acknowledges that such obligations are independent and
separate covenants undertaken by Executive for the benefit of the Company.

28.
[Intentionally Omitted]



23

--------------------------------------------------------------------------------




29.
Post-Termination Notification. For the duration of his Relevant Non-compete
Period or other restrictive covenant period, which ever is longer, Executive
agrees to promptly notify the Company no later than five (5) business days of
his acceptance of any employment or consulting engagement. Such notice shall
include sufficient information to ensure Executive compliance with his
non-compete obligations and must include2 at a minimum the following
information: (i) the name of the employer or entity for which he is providing
any consulting services; (ii) a description of his intended duties as well as
(iii) the anticipated start date. Such information is required to ensure
Executive’s compliance with his non-compete obligations as well as all other
applicable restrictive covenants. Such notice shall be provided in writing to
the Office of Vice President and General Counsel of the Company at 1069 State
Road 46 E, Batesville, Indiana 47006. Failure to timely provide such notice
shall be deemed a material breach of this Agreement and entitle the Company to
return of any severance paid to Executive plus attorneys’ fees. Executive
further consents to the Company’s notification to any new employer of
Executive’s rights and obligations under this Agreement.

30.
Scope of Restrictions. If the scope of any restriction contained in any
preceding paragraphs of this Agreement is deemed too broad to permit enforcement
of such restriction to its fullest extent, then such restriction shall be
enforced to the maximum extent permitted by law, and Executive hereby consents
and agrees that such scope may be judicially modified accordingly in any
proceeding brought to enforce such restriction.

31.
Specific Enforcement/Injunctive Relief. Executive agrees that it would be
difficult to measure any damages to the Company from a breach of the
above-referenced restrictive covenants, but acknowledges that the potential for
such damages would be great, incalculable and irremediable, and that monetary
damages alone would be an inadequate remedy.



24

--------------------------------------------------------------------------------




Accordingly, Executive agrees that the Company shall be entitled to immediate
injunctive relief against such breach, or threatened breach, in any court having
jurisdiction. In addition, if Executive violates any such restrictive covenant,
Executive agrees that the period of such violation shall be added to the term of
the restriction. In determining the period of any violation, the Parties
stipulate that in any calendar month in which Executive engages in any activity
in violation of such provisions, Executive shall be deemed to have violated such
provision for the entire month, and that month shall be added to the duration of
the non-competition provision. Executive acknowledges that the remedies
described above shall not be the exclusive remedies, and the Company may seek
any other remedy available to it either in law or in equity, including, by way
of example only, statutory remedies for misappropriation of trade secrets, and
including the recovery of compensatory or punitive damages. Executive further
agrees that the Company shall be entitled to an award of all costs and
attorneys’ fees incurred by it in any attempt to enforce the terms of this
Agreement if the Company prevails.
32.
Publicly Traded Stock. The Parties agree that nothing contained in this
Agreement shall be construed to prohibit Executive from investing his personal
assets in any stock or corporate security traded or quoted on a national
securities exchange or national market system provided, however, such
investments do not require any services on the part of Executive in the
operation or the affairs of the business or otherwise violate the Company’s Code
of Ethics.

33.
Notice of Claim and Contractual Limitations Period. Executive acknowledges the
Company’s need for prompt notice, investigation, and resolution of any claims
that may be filed against it due to the number of relationships it has with
employees and others (and due



25

--------------------------------------------------------------------------------




to the turnover among such individuals with knowledge relevant to any underlying
claim). Accordingly, Executive agrees prior to initiating any litigation of any
type (including, but not limited to, employment discrimination litigation, wage
litigation, defamation, or any other claim) to notify the Company, within One
Hundred and Eighty (180) days after the claim accrued, by sending a certified
letter addressed to the Company’s General Counsel setting forth: (i) claimant’s
name, address, and phone; (ii) the name of any attorney representing Executive;
(iii) the nature of the claim; (iv) the date the claim arose; and (v) the relief
requested. This provision is in addition to any other notice and exhaustion
requirements that might apply. For any dispute or claim of any type against the
Company (including but not limited to employment discrimination litigation, wage
litigation, defamation, or any other claim), Executive must commence legal
action within the shorter of one (1) year of accrual of the cause of action or
such shorter period that may be specified by law.
34.
Non-Jury Trials. Notwithstanding any right to a jury trial for any claims,
Executive waives any such right to a jury trial, and agrees that any claim of
any type (including but not limited to employment discrimination litigation,
wage litigation, defamation, or any other claim) lodged in any court will be
tried, if at all, without a jury.

35.
Choice of Forum. Executive acknowledges that the Company is primarily based in
Indiana, and Executive understands and acknowledges the Company’s desire and
need to defend any litigation against it in Illinois. Accordingly, the Parties
agree that any claim of any type brought by Executive against the Company or any
of its employees or agents must be maintained only in a court sitting in Cook
County, Illinois, or, if a federal court, the Northern District of Illinois.
Executive further understands and acknowledges that in the event the



26

--------------------------------------------------------------------------------




Company initiates litigation against Executive, the Company may need to
prosecute such litigation in such state where the Executive is subject to
personal jurisdiction. Accordingly, for purposes of enforcement of this
Agreement, Executive specifically consents to personal jurisdiction in the State
of Illinois.
36.
Choice of Law. This Agreement shall be deemed to have been made within the
County of Cook, State of Illinois and shall be interpreted and construed in
accordance with the laws of the State of Illinois. Any and all matters of
dispute of any nature whatsoever arising out of, or in any way connected with
the interpretation of this Agreement, any disputes arising out of the Agreement
or the employment relationship between the Parties hereto, shall be governed by,
construed by and enforced in accordance with the laws of the State of Indiana
without regard to any applicable state’s choice of law provisions.

37.
Titles. Titles are used for the purpose of convenience in this Agreement and
shall be ignored in any construction of it.

38.
Severability. The Parties agree that each and every paragraph, sentence, clause,
term and provision of this Agreement is severable and that, in the event any
portion of this Agreement is adjudged to be invalid or unenforceable, the
remaining portions thereof shall remain in effect and be enforced to the fullest
extent permitted by law. Further, should any particular clause, covenant, or
provision of this Agreement be held unreasonable or contrary to public policy
for any reason, the Parties acknowledge and agree that such covenant, provision
or clause shall automatically be deemed modified such that the contested
covenant, provision or clause will have the closest effect permitted by
applicable law to the original form and shall be given effect and enforced as so
modified to whatever extent would be reasonable and enforceable under applicable
law.



27

--------------------------------------------------------------------------------




39.
Assignment-Notices. The rights and obligations of the Company under this
Agreement shall inure to its benefit, as well as the benefit of its parent,
subsidiary, successor and affiliated entities, and shall be binding upon the
successors and assigns of the Company. This Agreement, being personal to
Executive, cannot be assigned by Executive, but his personal representative
shall be bound by all its terms and conditions. Any notice required hereunder
shall be sufficient if in writing and mailed to the last known residence of
Executive or to the Company at its principal office with a copy mailed to the
Office of the General Counsel.

40.
Amendments and Modifications. Except as specifically provided herein, no
modification, amendment, extension or waiver of this Agreement or any provision
hereof shall be binding upon the Company or Executive unless in writing and
signed by both Parties. The waiver by the Company or Executive of a breach of
any provision of this Agreement shall not be construed as a waiver of any
subsequent breach. Nothing in this Agreement shall be construed as a limitation
upon the Company’s right to modify or amend any of its manuals or policies in
its sole discretion and any such modification or amendment which pertains to
matters addressed herein shall be deemed to be incorporated herein and made a
part of this Agreement.

41.
Outside Representations. Executive represents and acknowledges that in signing
this Agreement he does not rely, and has not relied, upon any representation or
statement made by the Company or by any of the Company’s employees, officers,
agents, stockholders, directors or attorneys with regard to the subject matter,
basis or effect of this Agreement other than those specifically contained
herein.



28

--------------------------------------------------------------------------------




42.
Other Remedies. The Executive agrees to execute and be bound by the terms and
conditions of the Company’s Limited Recapture Agreement, and any applicable
laws, rules and regulations.

43.
Voluntary and Knowing Execution. Executive acknowledges that he has been offered
a reasonable amount of time within which to consider and review this Agreement;
that he has carefully read and fully understands all of the provisions of this
Agreement; and that he has entered into this Agreement knowingly and
voluntarily, with the assistance of counsel.

44.
Liability Insurance. The Company shall cover the Executive under directors and
officers liability insurance both during and, while potential liability exists,
after the term of this Agreement in the same amount and to the same extent as
the Company covers its other officers and non independent director.

45.
Entire Agreement. This Agreement constitutes the entire employment agreement
between the Parties hereto concerning the subject matter hereof and shall
supersede all prior and contemporaneous agreements between the Parties in
connection with the subject matter of this Agreement. Any pre-existing
Employment Agreements shall be deemed null and void. Nothing in this Agreement,
however, shall affect any separately‑executed written agreement addressing any
other issues.



29

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties have signed this Agreement effective as of the
day and year first above written.
EXECUTIVE
employmentagreementjo_image1.gif [employmentagreementjo_image1.gif]HILL-ROM
HOLDINGS, INC.
Signed:    
Printed:    
Dated:    
By:    
Title: Chief Executive Officer
Dated:

CAUTION: READ BEFORE SIGNING




30

--------------------------------------------------------------------------------






Exhibit A    

SAMPLE SEPARATION AND RELEASE AGREEMENT
THIS SEPARATION and RELEASE AGREEMENT (“Agreement”) is entered into by and
between EMPLOYEE’S FULL NAME (“Executive”) and Hill-Rom Holdings, Inc. (together
with its subsidiaries and affiliates, the “Company”). To wit, the Parties agree
as follows:
1.
Executive’s active employment by the Company shall terminate effective [date of
termination](Executive’s “Effective Termination Date”). Except as specifically
provided by this Agreement, or in any other non-employment agreement that may
exist between the Company and Executive, Executive agrees that the Company shall
have no other obligations or liabilities to him/her following his/her Effective
Termination Date and that his/her receipt of the Severance Benefits provided
herein shall constitute a complete settlement, satisfaction and waiver of any
and all claims he/she may have against the Company.

2.
Executive further submits, and the Company hereby accepts, her resignation as an
Executive, officer and director, as of her Effective Termination Date for any
position he may hold. The Parties agree that this resignation shall apply to all
such positions Executive may hold with the Company or any parent, subsidiary or
affiliated entity thereof. Executive agrees to execute any documents needed to
effectuate such resignation. Executive further agrees to take whatever steps are
necessary to facilitate and ensure the smooth transition of her duties and
responsibilities to others.

3.
The Company agrees to provide Executive severance pay on the termination of her
employment, as provided for in her Employment Agreement.






--------------------------------------------------------------------------------




4.
The Company further agrees to provide Executive with limited out-placement
counseling with a company of its choice provided that Executive participates in
such counseling immediately following termination of employment. Notwithstanding
anything in this Section 4 to the contrary, the out-placement counseling shall
not be provided after the last day of the second calendar year following the
calendar year in which termination of employment occurs.

5.
As of his/her Effective Termination Date, Executive will become ineligible to
participate in the Company’s health insurance program and continuation of
coverage requirements under COBRA (if any) will be triggered at that time. The
medical insurance provided herein does not include any disability coverage.

6.
Intentionally omitted

7.
In exchange for the foregoing Severance Benefits, EMPLOYEE FULL NAME on behalf
of himself/herself, his/her heirs, representatives, agents and assigns hereby
RELEASES, INDEMNIFIES, HOLDS HARMLESS, and FOREVER DISCHARGES (i) Company Name.
(ii) its parent, subsidiary or affiliated entities, (iii) in such capacity, all
of their present or former directors, officers, Executives, shareholders, and
agents, as well as, (iv) all predecessors, successors and assigns thereof from
any and all actions, charges, claims, demands, damages or liabilities of any
kind or character whatsoever, known or unknown, which Executive now has or may
have had through the effective date of this Agreement.

8.
Without limiting the generality of the foregoing release, it shall include: (i)
all claims or potential claims arising under any federal, state or local laws
relating to the Parties’ employment relationship, including any claims Executive
may have under the Civil Rights Acts of 1866 and 1964, as amended, 42 U.S.C. §§
1981 and 2000(e) et seq.; the Civil Rights



2

--------------------------------------------------------------------------------




Act of 1991; the Age Discrimination in Employment Act, as amended, 29 U.S.C. §§
621 et seq.; the Americans with Disabilities Act of 1990, as amended, 42 U.S.C
§§ 12,101 et seq.; the Fair Labor Standards Act 29 U.S.C. §§ 201 et seq.; the
Worker Adjustment and Retraining Notification Act, 29 U.S.C. §§ 2101, et seq.;
the Sarbanes-Oxley Act of 2002, specifically including the Corporate and
Criminal Fraud Accountability Act, 18 U.S.C. §1514,A et seq.; and any other
federal, state or local law governing the Parties’ employment relationship; (ii)
any claims on account of, arising out of or in any way connected with
Executive’s employment with the Company or leaving of that employment; (iii) any
claims alleged or which could have been alleged in any charge or complaint
against the Company; (iv) any claims relating to the conduct of any Executive,
officer, director, agent or other representative of the Company; (v) any claims
of discrimination, harassment or retaliation on any basis; (vi) any claims
arising from any legal restrictions on an employer’s right to separate its
Executives; (vii) any claims for personal injury, compensatory or punitive
damages or other forms of relief; and (viii) all other causes of action sounding
in contract, tort or other common law basis, including (a) the breach of any
alleged oral or written contract, (b) negligent or intentional
misrepresentations, (c) wrongful discharge, (d) just cause dismissal, (e)
defamation, (f) interference with contract or business relationship or (g)
negligent or intentional infliction of emotional distress.
9.
Executive further agrees and covenants not to sue the Company or any entity or
individual subject to the foregoing General Release with respect to any claims,
demands, liabilities or obligations release by this Agreement provided, however,
that nothing contained in this Agreement shall:



3

--------------------------------------------------------------------------------




(a)
prevent Executive from filing an administrative charge with the Equal Employment
Opportunity Commission or any other federal state or local agency; or

(b)
prevent employee from challenging, under the Older Worker’s Benefit Protection
Act (29 U.S.C. § 626), the knowing and voluntary nature of his/her release of
any age claims in this Agreement in court or before the Equal Employment
Opportunity Commission.

10.
Notwithstanding his/her right to file an administrative charge with the EEOC or
any other federal, state, or local agency, Executive agrees that with his/her
release of claims in this Agreement, he/she has waived any right he/she may have
to recover monetary or other personal relief in any proceeding based in whole or
in part on claims released by him/her in this Agreement. For example, Executive
waives any right to monetary damages or reinstatement if an administrative
charge is brought against the Company whether by Executive, the EEOC, or any
other person or entity, including but not limited to any federal, state, or
local agency. Further, with his/her release of claims in this Agreement,
Executive specifically assigns to the Company his/her right to any recovery
arising from any such proceeding.

11.
The Parties acknowledge that it is their mutual and specific intent that the
above waiver fully complies with the requirements of the Older Workers Benefit
Protection Act (29 U.S.C. § 626) and any similar law governing release of
claims. Accordingly, Executive hereby acknowledges that:

(a)
He/she has carefully read and fully understands all of the provisions of this
Agreement and that He/she has entered into this Agreement knowingly and
voluntarily;



4

--------------------------------------------------------------------------------




(b)
The Severance Benefits offered in exchange for Executive’s release of claims
exceed in kind and scope that to which he/she would have otherwise been legally
entitled absent the execution of this Agreement;

(c)
Prior to signing this Agreement, Executive had been advised, and is being
advised by this Agreement, to consult with an attorney of his/her choice
concerning its terms and conditions; and

(d)
He/she has been offered at least [twenty-one (21)/forty-five (45)] days within
which to review and consider this Agreement.

12.
The Parties agree that this Agreement shall not become effective and enforceable
until the date this Agreement is signed by both Parties or seven (7) calendar
days after its execution by Executive, whichever is later. Executive may revoke
this Agreement for any reason by providing written notice of such intent to the
Company within seven (7) days after he/she has signed this Agreement, thereby
forfeiting Executive’s right to receive any Severance Benefits provided
hereunder and rendering this Agreement null and void in its entirety.

13.
The Parties agree that nothing contained herein shall purport to waive or
otherwise affect any of Executive’s rights or claims that may arise after he/she
signs this Agreement. It is further understood by the Parties that nothing in
this Agreement shall affect any rights Executive may have under any Company
sponsored Deferred Compensation Program, Executive Life Insurance Bonus Plan,
Stock Grant Award, Stock Option Grant, Restricted Stock Unit Award, Pension Plan
and/or Savings Plan (i.e., 401(k) plan) provided by the Company as of the date
of his/her termination, such items to be governed exclusively by the terms of
the applicable agreements or plan documents.



5

--------------------------------------------------------------------------------




14.
Similarly, notwithstanding any provision contained herein to the contrary, this
Agreement shall not constitute a waiver or release or otherwise affect
Executive’s rights with respect to any vested benefits, any rights he/she has to
benefits which cannot be waived by law, any coverage provided under any
Directors and Officers (“D&O”) policy, any rights Executive may have under any
indemnification agreement he/she has with the Company prior to the date hereof,
any rights he/she has as a shareholder, or any claim for breach of this
Agreement, including, but not limited to the benefits promised by the terms of
this Agreement.

15.
[Option A] Executive acknowledges that his/her termination and the Severance
Benefits offered hereunder were based on an individual determination and were
not offered in conjunction with any group termination or group severance program
and waives any claim to the contrary.

[Option B] Executive represents and agrees that he/she has been provided
relevant cohort information based on the information available to the Company as
of the date this Agreement was tendered to Executive. This information is
attached hereto as Exhibit A. The Parties acknowledge that simply providing such
information does not mean and should not be interpreted to mean that the Company
was obligated to comply with 29 C.F.R. § 1625.22(f).
16.
Executive hereby affirms and acknowledges his/her continued obligations to
comply with the post-termination covenants contained in his/her Employment
Agreement, including but not limited to, the non-compete, trade secret and
confidentiality provisions. Executive acknowledges that a copy of the Employment
Agreement has been attached to this Agreement as Exhibit A [B] or has otherwise
been provided to him/her and, to the extent not inconsistent with the terms of
this Agreement or applicable law, the terms thereof shall be incorporated herein
by reference. Executive acknowledges that the restrictions contained



6

--------------------------------------------------------------------------------




therein are valid and reasonable in every respect and are necessary to protect
the Company’s legitimate business interests. Executive hereby affirmatively
waives any claim or defense to the contrary.
17.
Executive acknowledges that the Company as well as its parent, subsidiary and
affiliated companies (“Companies” herein) possess, and he/she has been granted
access to, certain trade secrets as well as other confidential and proprietary
information that they have acquired at great effort and expense. Such
information includes, without limitation, confidential information regarding
products and services, marketing strategies, business plans, operations, costs,
current or, prospective customer information (including customer contacts,
requirements, creditworthiness and like matters), product concepts, designs,
prototypes or specifications, regulatory compliance issues, research and
development efforts, technical data and know-how, sales information, including
pricing and other terms and conditions of sale, financial information, internal
procedures, techniques, forecasts, methods, trade information, trade secrets,
software programs, project requirements, inventions, trademarks, trade names,
and similar information regarding the Companies’ business (collectively referred
to herein as “Confidential Information”).

18.
Executive agrees that all such Confidential Information is and shall remain the
sole and exclusive property of the Company. Except as may be expressly
authorized by the Company in writing, or as may be required by law after
providing due notice thereof to the Company, Executive agrees not to disclose,
or cause any other person or entity to disclose, any Confidential Information to
any third party for as long thereafter as such information remains confidential
(or as limited by applicable law) and agrees not to make use of any such
Confidential Information for Executive’s own purposes or for the benefit of any
other entity



7

--------------------------------------------------------------------------------




or person. The Parties acknowledge that Confidential Information shall not
include any information that is otherwise made public through no fault of
Executive or other wrong doing. The foregoing shall not apply to information
that the Executive is required to disclose by applicable law, regulation or
legal process (provided that the Executive provides the Company with prior
notice of the contemplated disclosure and cooperates with the Company at its
expense in seeking a protective order or other appropriate protection of such
information).
19.
On or before Executive’s Effective Termination Date or per the Company’s
request, Executive agrees to return the original and all copies of all things in
his/her possession or control relating to the Company or its business, including
but not limited to any and all contracts, reports, memoranda, correspondence,
manuals, forms, records, designs, budgets, contact information or lists
(including customer, vendor or supplier lists), ledger sheets or other financial
information, drawings, plans (including, but not limited to, business, marketing
and strategic plans), personnel or other business files, computer hardware,
software, or access codes, door and file keys, identification, credit cards,
pager, phone, and any and all other physical, intellectual, or personal property
of any nature that he/she received, prepared, helped prepare, or directed
preparation of in connection with his/her employment with the Company. Nothing
contained herein shall be construed to require the return of any
non-confidential and de minimis items regarding Executive’s pay, benefits or
other rights of employment such as pay stubs, W-2 forms, 401(k) plan summaries,
benefit statements, etc. Additionally, Executive may retain her address books to
the extent they only contain contact information.



8

--------------------------------------------------------------------------------




20.
Executive hereby consents and authorizes the Company to deduct as an offset from
the above-referenced severance payments, so long as the deduction is not taken
from nonqualified deferred compensation under the definition of Code Section
409A, the value of any Company property not returned or returned in a damaged
condition as well as any monies paid by the Company on Executive’s behalf (e.g.,
payment of any outstanding American Express bill).

21.
Executive agrees to cooperate with the Company in connection with any pending or
future litigation, proceeding or other matter which has been or may be brought
against or by the Company before any agency, court, or other tribunal and
concerning or relating in any way to any matter falling within Executive’s
knowledge or former area of responsibility. Executive agrees to immediately
notify the Company, through the Office of the General Counsel, in the event
he/she is contacted by any outside attorney (including paralegals or other
affiliated parties) with regard to matters related to her employment with the
Company unless (i) the Company is represented by the attorney, (ii) Executive is
represented by the attorney for the purpose of protecting his/her personal
interests or (iii) the Company has been advised of and has approved such
contact. Executive agrees to provide reasonable assistance and completely
truthful testimony in such matters including, without limitation, facilitating
and assisting in the preparation of any underlying defense, responding to
discovery requests, preparing for and attending deposition(s) as well as
appearing in court to provide truthful testimony. The Company agrees to
reimburse Executive for all reasonable out of pocket expenses incurred at the
request of the Company associated with such assistance and testimony.



9

--------------------------------------------------------------------------------




22.
Executive agrees not to make any written or oral statement that may defame,
disparage or cast in a negative light so as to do harm to the personal or
professional reputation of (a) the Company, (b) its Executives, officers,
directors or trustees or (c) the services and/or products provided by the
Company and its subsidiaries or affiliate entities. Similarly, in response to
any written inquiry from any prospective employer or in connection with a
written inquiry in connection with any future business relationship involving
Executive, the Company agrees not to provide any information, and the senior
officers shall not make any written or oral statement, that may defame,
disparage or cast in a negative light so as to do harm to the personal or
professional reputation of Executive. The Parties acknowledge, however, that
nothing contained herein shall be construed to prevent or prohibit the Company
or the Executive from providing truthful information in response to any court
order, discovery request, subpoena or other lawful request, rebutting statements
by others or making normal competitive-type statements.

23.
EXECUTIVE SPECIFICALLY AGREES AND UNDERSTANDS THAT THE EXISTENCE AND TERMS OF
THIS AGREEMENT ARE STRICTLY CONFIDENTIAL AND THAT SUCH CONFIDENTIALITY IS A
MATERIAL TERM OF THIS AGREEMENT. Accordingly, except as required by law or
unless authorized to do so by the Company in writing, Executive agrees that
he/she shall not communicate, display or otherwise reveal any of the contents of
this Agreement to anyone other than his/her spouse, legal counsel or financial
advisor provided, however, that they are first advised of the confidential
nature of this Agreement and Executive obtains their agreement to be bound by
the same. The Company agrees that Executive may respond to legitimate inquiries
regarding the termination of his/her employment by stating that the Parties have
terminated



10

--------------------------------------------------------------------------------




their relationship on an amicable basis and that the Parties have entered into a
Confidential Separation and Release Agreement that prohibits him/her from
further discussing the specifics of his/her separation. Nothing contained herein
shall be construed to prevent Executive from discussing or otherwise advising
subsequent employers of the existence of any obligations as set forth in his/her
Employment Agreement. Further, nothing contained herein shall be construed to
limit or otherwise restrict the Company’s ability to disclose the terms and
conditions of this Agreement as may be required by business necessity.
24.
In the event that Executive breaches or threatens to breach any provision of
this Agreement, he/she agrees that the Company shall be entitled to seek any and
all equitable and legal relief provided by law, specifically including immediate
and permanent injunctive relief. Executive hereby waives any claim that the
Company has an adequate remedy at law. In addition, and to the extent not
prohibited by law, Executive agrees that the Company shall be entitled to
discontinue providing any additional Severance Benefits upon such breach.
Executive agrees that the foregoing relief shall not be construed to limit or
otherwise restrict the Company’s ability to pursue any other remedy provided by
law, including the recovery of any actual, compensatory or punitive damages.
Moreover, if Executive pursues any claims against the Company subject to the
foregoing General Release, Executive agrees to immediately reimburse the Company
for the value of all benefits received under this Agreement to the fullest
extent permitted by law.

25.
Similarly, in the event that the Company breaches or threatens to breach any
provision of this Agreement, Executive shall be entitled to seek any and all
equitable or other available relief provided by law, specifically including
immediate and permanent injunctive relief.



11

--------------------------------------------------------------------------------




In the event Executive is wholly unsuccessful, the Company shall be entitled to
an award of its costs and attorneys’ fees.
26.
Both Parties acknowledge that this Agreement is entered into solely for the
purpose of terminating Executive’s employment relationship with the Company on
an amicable basis and shall not be construed as an admission of liability or
wrongdoing by the Company or Executive, both Parties having expressly denied any
such liability or wrongdoing.

27.
Each of the promises and obligations shall be binding upon and shall inure to
the benefit of the heirs, executors, administrators, assigns and successors in
interest of each of the Parties.

28.
The Parties agree that each and every paragraph, sentence, clause, term and
provision of this Agreement is severable and that, if any portion of this
Agreement should be deemed not enforceable for any reason, such portion shall be
stricken and the remaining portion or portions thereof should continue to be
enforced to the fullest extent permitted by applicable law.

29.
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Illinois without regard to any applicable state’s choice of law
provisions.

30.
Executive represents and acknowledges that in signing this Agreement he/she does
not rely, and has not relied, upon any representation or statement made by the
Company or by any of the Company’s Executives, officers, agents, stockholders,
directors or attorneys with regard to the subject matter, basis or effect of
this Agreement other than those specifically contained herein.

31.
This Agreement represents the entire agreement between the Parties concerning
the subject matter hereof, shall supersede any and all prior agreements which
may otherwise exist between them concerning the subject matter hereof
(specifically excluding, however, the



12

--------------------------------------------------------------------------------




post-termination obligations contained in an Executive’s Employment Agreement,
any obligations contained in an existing and valid Indemnity Agreement of Change
in Control or any obligation contained in any other legally-binding document),
and shall not be altered, amended, modified or otherwise changed except by a
writing executed by both Parties.
PLEASE READ CAREFULLY. THIS SEPARATION AND RELEASE
AGREEMENT INCLUDES A COMPLETE RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS.


13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have themselves signed, or caused a duly
authorized agent thereof to sign, this Agreement on their behalf and thereby
acknowledge their intent to be bound by its terms and conditions.
[EXECUTIVE]
COMPANY NAME
Signed:    
Printed:    
Dated:    
By:    
Title:    
Dated:    





14

--------------------------------------------------------------------------------










Exhibit B
List of Competitors


Stryker Corporation, Integra LifeSciences, Steris Corporation, CONMED
Corporation, Gettinge AB, CareFusion Corp., Hospira, Inc., ResMed, Phillips
Healthcare, Smith & Nephew plc, Arthrex Inc., including, for the avoidance of
doubt and in each case, parents, subsidiaries and affiliates










15